Opinion issued August 25, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00822-CR
                           ———————————
                        WEYLIN ALFORD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1404673


                       MEMORANDUM OPINION

      A jury convicted appellant Weylin Alford of the felony offense of burglary

of a habitation with intent to commit assault. See TEX. PENAL CODE ANN.

§ 30.02(a)(1) (West 2011). After finding an enhancement paragraph to be true, the
jury assessed appellant’s punishment at thirty years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice. See id.

§ 12.42(b) (West Supp. 2014). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      In his pro se response, appellant argues, among other things, that the

evidence is insufficient to support his conviction, he received ineffective assistance

of counsel, the State failed to disclose evidence in violation of Brady v. Maryland,

373 U.S. 83, 183 S. Ct. 1194 (1963) and the trial court abused its discretion when it

denied several of appellant’s pretrial motions and prevented him from introducing

the police report into evidence. Appellant further contends that the trial court



                                          2
violated his constitutional rights when it terminated appellant’s self-representation

and appointed counsel to represent him and ordered appellant shackled for the

remainder of trial.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney Glenn J. Youngblood must immediately send appellant the



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           3
required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                 PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4